December 15, 2016




                                  JUDGMENT

                 The Fourteenth Court of Appeals
               RICHARD FORD AND JAMIE FORD, Appellants

NO. 14-15-00828-CV                           V.

      CANDICE BLAND D/B/A THE DIAMOND MINE AND ROBERT
                      BUCHANON, Appellees
                ________________________________

      This cause, an appeal from an order in favor of appellees, Candice Bland
D/B/A The Diamond Mine and Robert Buchanon, signed September 15, 2015, was
heard on the transcript of the record. We have inspected the record and find error
in the trial court’s order. We therefore AFFIRM IN PART; REVERSE and
RENDER IN PART; and REVERSE IN PART the order of the court below and
REMAND the cause for proceedings in accordance with the court’s opinion.

      We further order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.